DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 	.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, publication number: US 2006/0021012 in view of Hayashi, publication number: US 2017/0180387.

As per claims 1, 8 and 9, Ito teaches a management apparatus comprising:
a memory storing instructions (memory, [0090][0092]); and
a processor executing the instructions causing the management apparatus to: transmit an instruction causing an image forming apparatus to communicate with a license management system to the image forming apparatus when setting of delivery of an application and an update license for the application or the update license to the image forming apparatus is performed (License update, [0017]);
determine whether the image forming apparatus has succeeded in communicating with the license management system in response to the instruction (updating license information based on successful license update, [0018])
display a warning indicating that a license to be delivered to the image forming apparatus will not be updated when the image forming apparatus has failed to communicate with the license management system in accordance with the instruction (Displaying update warning, [0076]); and
deliver the application and the update license or the update license on the basis of the setting of delivery when the image forming apparatus has succeeded in communicating 

Ito does not teach display a warning indicating that a license to be delivered to the image forming apparatus will not be updated due to a communication connection problem between the image forming apparatus and the license management system when the image forming apparatus has failed to communicate with the license management system in accordance with the instruction. 

In an analogous art, Hayashi teaches display a warning indicating that a license to be delivered to the image forming apparatus will not be updated due to a communication connection problem between the image forming apparatus and the license management system when the image forming apparatus has failed to communicate with the license management system in accordance with the instruction (displaying a warning message when a printer is not able to connect with a license server for update, [0149]).

Hence, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention to modify Ito’s printer license update system that displays alerts when there are issue associated with the update of a license as described in Ito [0076] with Hayashi’s printer license update system that displays an alert when there is a connection problem between the printer and the server for the advantage of simplifying the rectification of issues associated with the printer. 


As per claim 2, the combination teaches wherein a start time and an end time indicating a period in which the application is enabled and identification of an available image forming apparatus are set in the update license (Ito: Expiration information, [0005][0059]).

As per claim 3, the combination teaches wherein the image forming apparatus in which the application has been installed using an installation license requests the license management system for an update license of the application to continuously use the application, and
wherein the instructions further cause the management apparatus to acquire the update license from the image forming apparatus (Ito: Obtaining license, [0017]).

As per claim 4, the combination teaches wherein a warning indicating that the license to be delivered to the image forming apparatus will not be updated is displayed when the license management system does not manage registration information of the image forming apparatus (Ito: Communicating with server for update, Fig. 3A, S318, Fig. 4, 404, and [0076]).

As per claim 5, the combination teaches wherein, in the displaying, a warning is displayed on the basis of a delivery time of the setting of delivery and a period in which  Displaying warning based on validity period, [0060][0074]).

As per claim 6, the combination teaches wherein, in the transmission, an instruction causing the image forming apparatus to update the license to be delivered is transmitted if the image forming apparatus has succeeded in communicating with the license management system in accordance with the instruction, and the delivery time of the setting of delivery has elapsed the period in which the update license to be delivered is enabled but the license management system manages registration information of the image forming apparatus (Ito: Updating, [0017][0082]).

As per claim 7, the combination teaches wherein, in the transmission, the instruction causing the image forming apparatus to update the license to be delivered is transmitted after the application and the update license or the update license has been delivered and the application has been installed (Ito: Installing after license update, [0082]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494